DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of Claims
3.	Applicant’s amendment filed August 4, 2022, has been entered.  Prior to the amendment, claims 1-20 were pending in the application.  In the amendment, claims 2 and 12 are cancelled and new claims 21-22 are presented.  Accordingly, after entry of the amendment, claims 1, 3-11, and 13-22 are pending; of these, claims 1 and 11 are independent.  All of the currently pending claims have been examined in the present Office action.

Claim Rejections - 35 USC § 112
4.	Claims 1, 3-10, 19, and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites (in lines 7-14) “a plasma torch ... configured to perform at least one of:” a list of movements (e.g., “advance and retract the plasma torch along the chassis along a longitudinal axis” in line 8).  This is confusing because applicant’s written specification (as well as prior dependent claim 2) indicates that these movements are accomplished by the plasma torch ram and not the plasma torch.
	In line 7 of claim 19, the recitation “to entirely cover lens in response to” is indefinite.  The word “lens” should be preceded by an article (such as “the” or “a”) indicating whether the word “lens” is referring to a previously-recited “lens” or to one that is being newly introduced.

Claim Rejections - 35 USC § 103
5.	Claims 1 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Thorpe, U.S. Patent No. 3,788,703 in view of Zheng et al., Chinese Patent Publication No. CN-111163545-A (“Zheng”).
Thorpe discloses a system (see Fig. 1) for boring with a plasma heat source comprising:
a chassis (e.g., the lower plate-like member of the tunneling equipment 10 shown supporting the DC power supply 48 and the power supply 84 in Fig. 1);
a propulsion system (e.g., the track-engaging wheels shown in Fig. 1) connected to the chassis, configured to advance the chassis at a target standoff distance from a bore face (Thorpe col. 2, lines 36-37: “tunnelling [sic] equipment 10 is brought up to face 12 of tunnel 14”); 
a plasma torch ram (e.g., support mechanism 16 and/or torch holder 18) coupled with the propulsion system, and configured to adjust the target standoff distance from the bore face (Thorpe col. 2, lines 38-39: “support mechanism 16 supports torch holder 18 in position before tunnel face 12”); 
a plasma torch (e.g., one of plasma torches 20, 22, 90, 92 that are carried by the torch holder 18; see Figs. 1-3) coupled to the plasma torch ram; 
The Thorpe plasma torch ram is configured to perform, for example, lifting the plasma torch vertically along a vertical axis perpendicular to the longitudinal axis (Thorpe col. 3, lines 54-58: “After the rock cutting operation has been initiated, torches 20 and 22 are advanced in fixed relationship to each other by mechanism 16 across the face 12 of the tunnel to form the slot 28 in the face”).
Thorpe does not disclose an optical sensor or a controller, as recited in claim 1.
In the same field of endeavor, Zheng discloses a system for boring with a microwave heat source (see, e.g., microwave generator 3 and metal lens antenna 7 in Figs. 1-2) that is supported on a chassis (e.g., the lower plate of trolley 11; see Fig. 1) and that includes a propulsion system (e.g., the wheels on the lower plate; see Figs. 1-2) and a ram (i.e., the piston-cylinder actuators shown between the lower chassis plate and an upper plate supporting the microwave generator 3 and metal lens antenna 7).  The system further includes an optical sensor (infrared thermal imager 10) facing the bore face 12 and a controller (i.e., associated with laser displacement sensor 9) coupled to the propulsion system, the ram, the microwave heat source, and the optical sensor.  The controller is configured, for example, to:
drive the microwave heat source facing the bore face 12 to the target standoff distance from the bore face 12;
actuate the microwave heat source to remove material from the bore face 12 at a target temperature; and
access an optical image of the bore face in order to control the operation of the microwave heat source by adjusting the standoff distance (see Zheng translation, third page: “the laser displacement sensor can real time measuring the lens antenna and the face distance, real-time temperature measuring face of infrared thermal imaging device, automatically adjusting the position of the trolley according to the distance data and the temperature data, the surface microwave focus is located at the palm”).
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Zheng, to use an optical sensor and to control the Thorpe plasma boring process in the manner recited in applicant’s claim 1, in order to make the plasma boring process more efficient.
With respect to claim 21, as noted above, the Zheng optical sensor comprises an infrared thermal camera (i.e., infrared thermal imager 10).

6.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Thorpe and Zheng as applied to claim 1 above and further in view of Taminger et al., U.S. Patent Application Publication No. 2017/0297140 (“Taminger”).
	As discussed above, the combination of Thorpe and Zheng yields all of the limitations of claim 1.  As also noted above, the Zheng optical sensor comprises a thermal imager (i.e., infrared thermal imager 10). Neither Thorpe nor Zheng, however, specifically discloses a controller configured in the manner recited in claim 4.
In the same field of endeavor, Taminger discloses monitoring an electron beam wire additive manufacturing process using a high-temperature thermal imager (see, e.g., paragraph [0050] and Fig. 5C, which shows a thermal image, including areas that are above 1000 degrees C) and a controller (controller 72; Figs. 8-9) configured to:
access an optical image at a first shutter speed (Taminger [0061]: “... very short shutter speeds may be used to control high intensity light emanating from the molten pool”) and a first lens shade position (i.e., a first filter is present; see Taminger [0069]: “An NIR neutral density filter may be used to reduce the transmission by a factor of 10”); 
detect intransient pixels in the image based on pixel intensities in a preceding image (Taminger discloses detecting “intransient” pixels - e.g., the locations of transitions between liquid and solid phases over time; see Figs. 5A-5C showing transition area pixel determination; also, see Taminger [0086]: “Sensors (e.g. cameras 14, 24) capable of detecting/measuring thermal distributions may be utilized to detect/track changes in the molten pool 64 by detecting the thermal gradients between liquid and solid phases over time”; 
interpret a temperature profile across the work area based on intensities of intransient pixels in the optical image, the first shutter speed, and the first lens shade position (Taminger [0070]: “A radiometric calibration may be utilized to convert the pixel values (intensity counts) to temperature”);
trigger the optical sensor to capture a first set of thermal images of the bore face (Taminger [0078]: “... the images and other data from the sensors may be utilized by the controller 72 to continuously adjust the electron gun 5 and wire feeder 12 during operation”); 
detect transient features in the first set of thermal images (Taminger [0071]: “This permits measurement of the molten pool shape and area, the semi-solid area and length, and transient cool down regions”);
separate intransient regions in the first set of thermal images (see Figs. 5A-5C showing transition area pixel determination); and
interpret the temperature profile based on pixel intensities of the intransient regions in the first set of thermal images (Taminger [0070]: “A radiometric calibration may be utilized to convert the pixel values (intensity counts) to temperature”).
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Taminger, to interpret a temperature profile using the Zheng optical sensor in the Thorpe system, in the manner recited in claim 4, in order to provide accurate process feedback based on data from the optical sensor.

7.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Thorpe and Zheng as applied to claim 1 above and further in view of Lessmuller et al., German Patent Publication No. DE-102011103282-A (“Lessmuller”).
As discussed above, the combination of Thorpe and Zheng yields all of the limitations of claim 1.  The combination does not, however, specifically disclose a light source, as recited in claim 22.
In the same field of endeavor, Lessmuller discloses monitoring a laser workpiece machining process with a thermal imaging camera 28 (Fig. 1) and teaches also providing a light source 32.
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Lessmuller, to provide a light source in the system of Thorpe, as modified by the teaching in Zheng, in order to acquire increased spatial information from the optical sensor.

Allowable Subject Matter
8.	Claims 11, 13-18, and 20 are allowed.
9.	Claim 19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
10.	Claims 3 and 5-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
11.	Applicant's arguments submitted with the response filed August 4, 2022, have been fully considered, as addressed below.
Applicant asserts that claim 1 has been amended to incorporate the language of prior dependent claim 2, which was indicated as containing allowable subject matter in the previous Office action.  It is pointed out, however, that the addition of the recitation “at least one of” in line 7 and in line 17 of amended claim 1 significantly broadens the scope of the claim beyond that of prior dependent claim 2, such that new grounds of rejection are required. 

Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALAN GOODWIN whose telephone number is (313)446-6517. The examiner can normally be reached Monday - Friday, 11:00 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby J. Flynn can be reached on 571 272 9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A.G/Examiner, Art Unit 3672                        
17 August 2022     

/ABBY J FLYNN/Supervisory Patent Examiner, Art Unit 3672